    Case 6:14-cv-06248-FPG-MJP Document 208 Filed 10/27/20 Page 1 of 21




UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF NEW YORK
__________________________________________

 ANN McCRACKEN, JOAN FARRELL,
 SARAH STILSON, KEVIN McCLOSKEY,
 CHRISTOPHER TRAPATSOS, and                                        DECISION & ORDER
 KIMBERLY BAILEY, as individuals                                   14-CV-6248 FPG/MJP
 and as representatives of the classes,

                        Plaintiffs,

                 v.

 VERISMA SYSTEMS, INC.,
 UNIVERSITY OF ROCHESTER,
 STRONG MEMORIAL HOSPITAL, and
 HIGHLAND HOSPITAL,

                        Defendants.

__________________________________________

                                  Preliminary Statement

       Plaintiffs Ann McCracken, Joan Farrell, Sarah Stilson, Kevin McCloskey,

Christopher Trapatsos, and Kimberly Bailey, as individuals and as representatives

of the classes 1 (“Plaintiffs”), commenced this putative class action against Verisma

Systems, Inc., (“Verisma”) University of Rochester, Strong Memorial Hospital, and

Highland Hospital (“Hospital Defendants”) (collectively “Defendants”) alleging

that Defendants systematically violated New York law by manipulating charges

for medical records and by charging artificially inflated amounts to Plaintiffs and


        1 On July 7, 2017, the Honorable Michael A. Telesca certified a class action under Federal

Rule of Civil Procedure 23(b)(3) and also certified two provider-level sub-classes – individuals who
requested records through Strong Memorial Hospital and individuals who requested records
through Highland Hospital after May 14, 2011. (Decision and Order (“D&O”) at 20, Jul. 27, 2017,
ECF No. 102.)

                                                 1
   Case 6:14-cv-06248-FPG-MJP Document 208 Filed 10/27/20 Page 2 of 21




other class members. (Second Amended Class Action Complaint (“Compl.”) at 2,

ECF No. 40.)

      Verisma moves pursuant to Local Rule 7(b)(2)(B) of the Western District of

New York to stay the proceedings in this matter pending the Second Circuit’s

review of the decision of the District Court for the Southern District of New York

(“S.D.N.Y.”) in Ortiz v. CIOX Health LLC, 386 F. Supp. 3d 308 (S.D.N.Y May 7,

2019) 2, a case involving the issue of whether New York State’s Public Health Law

(“PHL”) § 18 provides a private right of action. (Verisma’s Notice of Mot., ECF No.

169; Verisma’s Mem. of Law at 1–2, ECF No. 169-1; see also Ortiz v. IOD, Inc., 17-

CV-4039, S.D.N.Y. (May 30, 2017), Ortiz v. IOD, Inc., No. 19-1649 (2d Cir. Jun. 3,

2019) (collectively “Ortiz”).) Defendants University of Rochester, Strong Memorial

Hospital, and Highland Hospital (“Hospital Defendants”) sought and were granted

permission to join in Verisma’s motion to stay. (Text Order Granting Mot. to Join,

ECF No. 173.) After several briefs and a letter submitted by the parties in

connection with this motion regarding the Ortiz matter, the Second Circuit

certified a question in Ortiz to the New York State Court of Appeals regarding

whether a private right of action exists under PHL § 18. (Certified Order, ECF No.

105, Ortiz, No. 19-1649 (2d Cir. Jun. 5, 2020).)

      While Defendants’ motion papers sought to stay this matter pending the

Second Circuit’s decision in Ortiz, after the completion of briefing on this motion




      2   IOD, Inc., is the successor to Healthport Technologies, LLC and CIOX Health, LC.



                                                2
    Case 6:14-cv-06248-FPG-MJP Document 208 Filed 10/27/20 Page 3 of 21




the Hospital Defendants sought leave to file supplemental papers in which they

intended to argue why a stay is also warranted based upon new procedural

developments in Spiro v. Healthport, LLC, No. 14-CV-2921 (S.D.N.Y., Apr. 30, 2017)

and Spiro v. Healthport Technologies, LLC, No. 20-2627 (2d Cir. Aug. 3, 2020), collectively

referred to as “Ruzhinskaya..” 3 (Letter from Amanda B. Burns, Esq., to the Court

(Jul. 9, 2020), ECF No. 191.) Verisma soon joined in that request. (Letter from

Christopher J. Belter, Esq., to the Court (Jul. 10, 2020), ECF No. 193.) The Court

held oral argument on Defendants’ request for a stay based upon the Ruzhinskaya

developments rather than permitting additional briefing. Based upon the oral

argument and a review of all documents submitted in connection with this matter,

the Court grants Defendants’ motions to stay this action until March 31, 2021, as

discussed below.

                                          Background

        Plaintiffs alleged that Defendants “systematically violated New York law by

manipulating charges for medical records, and by charging artificially inflated

amounts to Plaintiffs and other Class members,” which “inflated amounts

exceed[ed] the actual cost of producing some records and include[d] built-in

kickbacks” from Verisma to the Hospital Defendants. (Compl. at 2.) Plaintiffs are

patients who requested their medical records from Defendants. Plaintiffs asserted

the following claims: (1) violation of PHL § 18; (2) unjust enrichment (separately


         3 The docketed name of the case is Spiro v. Healthport Technologies, LLC. However, the

Court will refer to the case as Ruzhinskaya as that is the name of the plaintiff who filed the appeal.
(Notice of App., ECF No. 409, Spiro v. Healthport Technologies, LLC, No. 14-CV-2921 (S.D.N.Y.
Jul. 31, 2020).)

                                                  3
   Case 6:14-cv-06248-FPG-MJP Document 208 Filed 10/27/20 Page 4 of 21




against Verisma and the Hospital Defendants); and (3) violation of New York

General Business Law (“GBL”) § 349 et seq. (collectively against all Defendants).

(Id.) The District Court granted class certification on all three of these claims.

(D&O on Pls.’ Mot. to Certify Class at 20, ECF No. 102; see also D&O amending

ECF No. 102 to appoint counsel, ECF No. 103.)

      PHL § 18 regulates the amount a health care provider can charge for copies

of a patient’s medical information. PHL § 18(2)(e). Plaintiffs assert that Verisma,

a third-party vendor that manages health care providers’ medical records,

responds to requests for such records, and produces the records, contracted with

the Hospital Defendants to provide such services. (Compl. at 5.) Plaintiffs further

assert that to obtain these contracts Verisma offered “improper kickbacks” to the

Hospital Defendants with respect to the “revenues associated with charges for

medical records” and by providing free “courtesy copies” to the providers. (Id. 5–6;

Pls.’ Mem. of Law at 2–3, ECF No. 172.) Plaintiffs contend that the amounts they

were overcharged for their medical records violate PHL § 18, GBL § 349, and

unjustly enriched Defendants. (Compl. at 2.)

                              Procedural History

      The procedural history of this motion is somewhat complicated as it

necessarily involves two other cases originating in the S.D.N.Y. – Ortiz and

Ruzhinskaya. Notably, on September 6, 2018, this Court stayed the present action

pending the resolution of an appeal before the Second Circuit in Ruzhinskaya.

(Sept. 6, 2018 D&O, ECF No. 151.) Judge Telesca found that a stay was warranted



                                         4
   Case 6:14-cv-06248-FPG-MJP Document 208 Filed 10/27/20 Page 5 of 21




because the appellants in Ruzhinskaya requested that the Second Circuit certify

two questions to the New York State Court of Appeals that could provide

clarification regarding Plaintiffs’ PHL § 18 claim. (Id. at 9–10.) That stay was lifted

on November 21, 2019. (Letter Order Lifting Stay, ECF No. 153.)

   The parties have submitted numerous briefs and letters in connection with the

motions to stay. A brief summary of the cumbersome history of the pending

motions is as follows:

   •   On May 5, 2020, Verisma filed a motion to stay pending the Second Circuit’s
       decision in Ortiz. (ECF No. 169.);

   •   On May 18, 2020, the Hospital Defendants moved to join Verisma’s motion
       to stay. (ECF No. 171.);

   •   Plaintiffs filed their opposition to Verisma’s motion to stay on May 19, 2020.
       (ECF No. 172.);

   •   The Court granted the Hospital Defendants’ motion to join Verisma’s motion
       to stay on May 20, 2020. (ECF No.173.) In addition, the Court set a deadline
       for Plaintiffs to respond to Defendants’ motion to join Verisma’s motion to
       stay. (Id.);

   •   Verisma filed its reply to Plaintiffs’ response to its motion to stay on May
       26, 2020. (ECF No. 175.);

   •   On May 27, 2020, Plaintiffs filed their opposition to the Hospital Defendants’
       motion to join Verisma’s motion to stay. (ECF No. 176.);

   •   On June 3, 2020, the Hospital Defendants made a motion for leave to file a
       reply to Plaintiffs’ opposition (ECF No. 179), which the Court granted. (ECF
       No. 181.);

   •   In correspondence dated June 8, 2020 (electronically filed on June 9, 2020),
       Plaintiffs’ counsel informed the Court that on June 5, 2020, the Second
       Circuit issued an order reserving decision in Ortiz and certifying the
       question of whether a private right of action exists under PHL § 18 to the
       New York State Court of Appeals. (Letter from Kathryn Lee Bruns, Esq., to
       the Court (Jun. 8, 2020), ECF No. 180.) Plaintiffs also requested permission

                                          5
    Case 6:14-cv-06248-FPG-MJP Document 208 Filed 10/27/20 Page 6 of 21




        to supplement their briefing due to the new procedural posture of Ortiz. In
        addition, Plaintiffs requested permission to file a sur-reply to the Hospital
        Defendants’ reply. (Id.);

    •   The Court received correspondence from Verisma, dated June 9, 2020,
        informing the Court of the Second Circuit’s certification and attaching the
        Second Circuit’s decision regarding the same. Verisma’s correspondence also
        contained substantive legal arguments. 4 (Letter from Christopher J. Belter,
        Esq., to the Court (Jun. 9, 2020) at 2, ECF No.);

    •   Also on June 9, 2020, the Hospital Defendants filed their reply to Plaintiffs’
        opposition to the motion to join Verisma’s motion to stay. (ECF No. 183.);

    •   Shortly after filing its reply on June 9, 2020, the Hospital Defendants also
        filed a notice of supplemental authority, which informed the Court of the
        Second Circuit’s certification of the PHL issue in Ortiz to the New York State
        Court of Appeals, and which also contained substantive legal arguments.
        (ECF No. 184.);

    •   On June 16, 2020, Plaintiffs filed a sur-reply in further opposition of the
        Hospital Defendants’ motion to stay. (ECF No. 187.);

    •   In correspondence dated July 9, 2020, the Hospital Defendants informed the
        Court that, on remand, the S.D.N.Y. granted summary judgement to the
        hospital defendant in Ruzhinskaya, holding that there was no private right
        of action under PHL § 18, and that the hospital defendant did not violate
        that statute. (Letter from Amanda B. Burns, Esq., to the Court (Jul. 9, 2020),
        ECF No. 191.) In addition, the District Court upheld its previous finding on
        summary judgment in favor of the hospital’s release-of-information vendor
        (“ROI”) with respect to the plaintiff’s claims under § 18(2)(e), unjust
        enrichment, and New York GBL § 349. (Id. at 1 & Ex. A at 3–4.) The Hospital
        Defendants argued that the Ruzhinskaya case is “on all fours” with the
        present case. (Letter from Amanda B. Burns, Esq., to the Court (Jul. 9, 2020)
        at 1, ECF No. 191.)

    •   Plaintiffs responded to the Hospital Defendants’ correspondence on July 9,
        2020, arguing that the present case differs from Ruzhinskaya because


        4
          While it is not this Court’s practice to consider legal arguments asserted outside of a
party’s formal motion papers, given the peculiar and complex procedural posture of this case, the
Court has considered arguments asserted in correspondence submitted by the parties. However,
the Court cautions that in the future it may choose, at its discretion, not to consider arguments not
contained in the parties’ motion papers.

                                                 6
   Case 6:14-cv-06248-FPG-MJP Document 208 Filed 10/27/20 Page 7 of 21




       Plaintiffs have asserted a claim involving a kickback scheme. (Letter from
       Kathryn Lee Bruns, Esq., to the Court (Jul. 9, 2020), ECF No. 192.)

   •   Defendant Verisma filed a letter on July 10, 2020, in which it agreed with
       the Hospital Defendants that a stay is warranted in this case because
       Ruzhinskaya “addresses key issues regarding the interpretation and
       application of PHL § 18.” (Letter from Christopher J. Belter, Esq., (Jul. 10,
       2020), ECF No. 193.)

   •   The Court held oral argument on the motions to stay on July 23, 2020,
       during which counsel for all parties was present and interposed arguments.

   •   On August 3, 2020, the Hospital Defendants informed the Court that, after
       the S.D.N.Y. granted summary judgment to the hospital defendant and ROI
       provider in Ruzhinskaya, the plaintiffs in that case appealed the final
       judgment to the Second Circuit. (Letter from Amanda B. Burns, Esq., to the
       Court (Aug. 3, 2020), ECF No. 196.)

   •   In correspondence dated October 26, 2020, the Hospital Defendants wrote
       to inform the Court of recent developments in Ruzhinskaya v. HealthPort
       Technologies, LLC, No. 20-2627 (2d Cir. 2020), including the plaintiff’s
       motion to certify three questions to the New York State Court of Appeals in
       that case, the defendants’ opposition to that motion and cross-motion for a
       stay, and the plaintiff’s non-opposition to the stay. (Letter from Amanda B.
       Burns, Esq., to the Court (Oct. 26, 2020), ECF No. 206.);

   •   Finally, Plaintiffs responded to the Hospital Defendants on October 26,
       2020, reiterating that neither Ortiz nor Ruzhinskaya would be completely
       dispositive of the present case and that the prejudice caused by the delay of
       awaiting a resolution of those cases “would be difficult to overstate.” (Letter
       from Kathryn Lee Bruns, Esq., to the Court (Oct. 26, 2020) at 1, ECF No.
       207.)

                                     Discussion

       “It is well settled that district courts have the inherent power, in the exercise

of discretion, to issue a stay when the interests of justice require such action.”

Travelers Cas. & Sur. Co. of Am. v. DiPizio Const. Co., 103 F. Supp. 3d 366, 369–

70 (W.D.N.Y. 2015) (citation omitted); see Landis v. North Am. Co., 299 U.S. 248,



                                           7
   Case 6:14-cv-06248-FPG-MJP Document 208 Filed 10/27/20 Page 8 of 21




254 (1936) (“The power to stay proceedings is incidental to the power inherent in

every court to control the disposition of the causes on its own docket with economy

of time and effort for itself, for counsel, and for litigants.”).

A stay is warranted because the resolution of issues in Ortiz and/or
Ruzhinskaya could provide clarification on key issues in this case and
simplify other issues.

       Ortiz v. CIOX Health, LLC

       On June 5, 2020, the Second Circuit certified the following question to the

New York State Court of Appeals: Does Section 18(2)(e) of the New York Public

Health Law provide a private right of action for damages when a medical provider

violates the provision limiting the reasonable charge for paper copies of medical

records to $0.75 per page? (Certified Order at 11–12, ECF No. 105, Ortiz, No. 19-

1649 (2d Cir. Jun. 5, 2020).)

       Verisma argued that the Second Circuit (in conjunction with the New York

Court of Appeals), will ultimately resolve the present dispute, stating that

“[r]egardless of whether the certified question does not dispose of all [of Plaintiffs’]

claims, the Second Circuit’s decision specifically states that it will address any

remaining issues after the certified question is answered.” (Letter from

Christopher J. Belter, Esq., (Jun. 9, 2020) at 1–2, ECF No. 182.) The Hospital

Defendants assert that the Court of Appeals’ decision on the certified question will

be fatal to all of Plaintiffs’ claims. (Notice of Supp. Auth. at 2, ECF No. 184.)




                                            8
   Case 6:14-cv-06248-FPG-MJP Document 208 Filed 10/27/20 Page 9 of 21




      Ruzhinskaya v. Healthport Technologies, LLC

      On March 14, 2018, the S.D.N.Y. granted summary judgment in favor of

Healthport Technologies, LLC (“Healthport”), an ROI, on plaintiff Ruzhinskaya’s

claims for violations of PHL § 18, GBL § 349, and unjust enrichment. (Opinion &

Order, ECF No. 358, Ruzhinskaya, No. 14-CV-2921 (S.D.N.Y. Mar. 14, 2018).)

Ruzhinskaya appealed to the Second Circuit on April 11, 2018. (Notice of App.,

ECF No. 360, Ruzhinskaya, No. 14-CV-2921 (S.D.N.Y. Apr. 11, 2018).) Ultimately,

the Second Circuit remanded the case back to the district court to add Beth Israel

Medical Center (“Beth Israel”), a hospital, as a defendant because it was an

indispensable party and to “adjudicate the case to a final judgment.” (USCA

Opinion at 2, ECF No. 362, Ruzhinskaya, No. 14-CV-2921 (S.D.N.Y. Nov. 1, 2019).)

On July 7, 2020, Beth Israel moved for summary judgment and the district court

granted the motion, reinstating its previous grant of summary judgment to

Healthport. (Opinion & Order at 10, ECF No. 407, Ruzhinskaya, No. 14-CV-2921

(S.D.N.Y. Jul. 7, 2020).) Ruzhinskaya filed an appeal to the Second Circuit on July

31, 2020. (Notice of App., ECF No. 409, Ruzhinskaya, No. 14-CV-2921 (S.D.N.Y.

Jul. 31, 2020).) On October 8, 2020, Ruzhinskaya moved to have the three

questions certified to the New York State Court of Appeals. (Mot. to Certify

Questions at 6, 10, ECF No. 24-2, Ruzhinskaya, No. 20-2627 (2d Cir. Oct. 8, 2020).)

      On October 19, 2020, Appellee-Defendant Beth Israel filed an opposition to

the motion to certify the three foregoing questions, and also filed a motion to stay

the appeal pending the determination of the certified question presented to the



                                         9
  Case 6:14-cv-06248-FPG-MJP Document 208 Filed 10/27/20 Page 10 of 21




New York State Court of Appeals by the Second Circuit in Ortiz. (Opposition to

Mot., ECF. No. 28, Ruzhinskaya, No. 20-2627 (2d Cir. Oct. 19, 2020); Mot. to hold

appeal in abeyance at 1, ECF. No. 30-1, Ruzhinskaya, No. 20-2627 (2d Cir. Oct. 19,

2020).) Plaintiff did not oppose Defendants’ motion to stay, acknowledging that the

New York State Court of Appeals’ decision in Ortiz on the certified question “could

be dispositive” in that case. (Non-Opp’n to Mot. at 2, ECF No. 37, Ruzhinskaya,

No. 20-2627 (2d Cir. Oct. 21, 2020).)

Defendants have established their burden of the need for a stay.

       “The person seeking a stay bears the burden of establishing its need. Absent

a showing of undue prejudice upon defendant or interference with his

constitutional rights, there is no reason why plaintiff should be delayed in its

efforts to diligently proceed to sustain its claim.” Louis Vuitton Malletier S.A. v. LY

USA, Inc., 676 F.3d 83, 97 (2d Cir. 2012) (internal quotation and editorial marks

and citations omitted). In making the decision to grant or deny a motion to stay,

courts consider five factors: (1) the private interests of the plaintiffs in proceeding

expeditiously with the civil litigation as balanced against the prejudice to the

plaintiffs if delayed; (2) the private interests of and burden on the defendants;

(3) the interests of the courts; (4) the interests of persons not parties to the civil

litigation; and (5) the public interest. Travelers Cas. & Sur. Co. of Am., 103 F. Supp.

2d at 370 (citations omitted). Finally, where the possibility looms that the stay

will damage the interests of others, “the movant must make out a clear case of




                                          10
  Case 6:14-cv-06248-FPG-MJP Document 208 Filed 10/27/20 Page 11 of 21




hardship or inequity in being required to go forward.” LaSala v. Needham & Co.,

399 F. Supp. 2d 421, 427 (S.D.N.Y. 2005) (internal quotation omitted).

      With respect to the first factor — the private interests of Plaintiffs in

proceeding expeditiously with the civil litigation as balanced against the prejudice

to Plaintiffs if delayed — the Court finds that this factor weighs in favor of staying

this action. Plaintiffs assert that they will be prejudiced by the delay caused by

awaiting a decision in Ortiz, particularly because the Second Circuit has certified

a question to the New York State Court of Appeals. (Pls.’ Mem. of Law at 16; Pls.’

Sur-Reply Mem. of Law at 6, ECF No. 187.) Of course, some prejudice to Plaintiffs

is inherent in any delay, but delay alone is insufficient to prevent a stay. Spread

Spectrum Screening LLC v. Eastman Kodak Co., 277 F.R.D. 84, 88 (W.D.N.Y. 2011)

(citing Bausch & Lomb Inc. v. Alcon Labs., Inc., 914 F. Supp. 951, 953 (W.D.N.Y.

1996) (proceeding with the litigation could waste “time, resources, and significant

efforts,” whereas a stay causes only minimal prejudice and “promote[s] judicial

economy”)). However, acknowledging that that delay alone is not sufficient to

establish prejudice, Plaintiffs have asserted several other grounds in support of

their claim that they will suffer prejudice if a stay is granted.

      Plaintiffs argue that neither Ortiz nor Ruzhinskaya will be dispositive of

Plaintiffs’ entire case as they have asserted independent claims for a violation of

GBL § 349 and unjust enrichment premised upon their allegation of unlawful

kickbacks. (Pls.’ Mem. of Law at 3, 12–13; Letter from Kathryn Lee Bruns, Esq.,

to the Court (Jul. 9, 2020), ECF No. 192.) They assert that this case is now over six



                                          11
  Case 6:14-cv-06248-FPG-MJP Document 208 Filed 10/27/20 Page 12 of 21




years old, has been through numerous iterations of dispositive motions made by

Defendants (which were all, for the most part, denied) and a previous stay of

fourteen months that did not result in any change in the law. (Pls.’ Mem. of Law

at 1, 16–17.) In addition, Plaintiffs contend that their damages continue to grow

as time progresses. (Id. at 19.) Plaintiffs further assert that they will suffer

prejudice if the stay is granted because they will be required to incur expenses to

update their expert report for the third time. (Id. at 9 n. 8, 18, 19; Pls.’ Sur-Reply

Mem. of Law at 6.) Finally, Plaintiffs assert that fact and expert discovery is closed,

the case is close to trial, and staying the case yet again at this procedural juncture

is prejudicial. (Id. at 15; Am. Scheduling Order at 2, ECF No. 170; Parties’ joint

req. for extension of dispositive mot. deadline, “So Ordered,” ECF No. 205.)

      Defendants also correctly state the law that prejudice based on the grounds

that the case will be further delayed is not sufficient to stay an action. (Verisma’s

Mem. of Law at 7, ECF No. 169-1; Verisma’s Resp. Mem. of Law at 1, 6, ECF No.

175; Hosp. Defs.’ Reply Mem. of Law at 6, ECF No. 183.) In addition, both Verisma

and the Hospital Defendants assert that since the plaintiffs in the case of Carter

v. CIOX Health, LLC, No. 14-CV-6275 (FPG)(MWP) (W.D.N.Y. May 20, 2014)

consented to a stay, a stay is warranted here because Plaintiffs have essentially

admitted in Carter that there would be no prejudice suffered due to a stay.

(Verisma’s Mem. of Law at 8; Hospital Defs.’ Mem. of Law at 1, ECF No. 171-3.)

Defendants claim this is the case because Carter involves very similar claims to

the case at bar and has the same counsel representing Plaintiffs.



                                          12
   Case 6:14-cv-06248-FPG-MJP Document 208 Filed 10/27/20 Page 13 of 21




           The Court finds that Plaintiffs have sufficiently alleged prejudice such that

this factor weighs against a stay. However this prejudice is lessened by a review of

the Second Circuit’s docket in Ortiz, which reveals that all briefs should now be

submitted to the New York State Court of Appeals and oral argument should be

forthcoming. (Letter from N.Y.S. Ct. of App. to counselors at 2 (Jun. 23, 2020), ECF

No. 109, Ortiz, No. 19-1649 (2d Cir. Jun. 25, 2020).) The Court of Appeals’ decision

will likely resolve the issue of whether there exists a private right of action under

PHL § 18, which will have a significant impact on this case.

           Moreover, the parties in Ruzhinskaya have recently consented to staying

that action based upon the outcome in Ortiz, with the plaintiffs in that case

acknowledging that the resolution of whether or not there exists a private right of

action under PHL § 18 could be dispositive in that case. (Non-Opp’n to Mot. at 2,

ECF No. 37, Ruzhinskaya, No. 20-2627 (2d Cir. Oct. 21, 2020).) 5



       5 Plaintiff in Ruzhinskaya asserted claims for violations of PHL § 18 and GBL § 349, as well
as an unjust enrichment claim. However, it appears from a review of the proceedings that the
S.D.N.Y. believes that these claims are intertwined, with the main claim being the violation of the
PHL. Pursuant to a motion for summary judgment made by Healthport, the ROI, the court found
that an ROI is not subject to PHL § 18, and that it did not take on the duty to limit is charges to
requesters to its own “costs incurred.” (Op. & Order at 26, ECF No. 358, Ruzhinskaya, No. 14-CV-
2921 (S.D.N.Y. Mar. 14, 2018).) The court also found that the plaintiffs could not sustain a claim
for a violation of GBL § 349 because the court already determined that Healthport was allowed to
charge more than its cost and it was, therefore, not unlawful under PHL § 18. (Id. at 30.) Finally,
the court granted judgment in favor of Healthport on plaintiff’s unjust enrichment claim, explaining
that since Healthport was not limited regarding what it could charge under PHL § 18, it had not
engaged in any “unjust” practice in turning a profit for charging records requesters more than its
own costs. Id. at 29. However, plaintiff then appealed the case to the Second Circuit, which
ultimately remanded the case to the S.D.N.Y. to add the hospital defendant, Beth Israel, and to
bring the case to a final resolution. Beth Israel then moved for summary judgment and the S.D.N.Y.
reinstated all of its findings with respect to Healthport and granted judgment in Beth Israel’s favor.
With respect to Beth Israel, the court found that PHL § 18 does not provide a private right of action,
that Healthport’s 75 ¢ per page charge imposed on requesters should be treated as a “cost incurred”


                                                 13
   Case 6:14-cv-06248-FPG-MJP Document 208 Filed 10/27/20 Page 14 of 21




       With respect to the stay in Carter, Plaintiffs have convinced this Court that

there are procedural differences and strategic reasons present in that case that

justified staying that matter, but that do not apply to the present case. Plaintiffs

consented to the stay in Carter because the parties had been engaging in

settlement discussions. (Dec. at 1–2, ECF No. 172-1; Pls.’ Resp. at 6, ECF No. 176.)

Further, and importantly, the Carter case is still in the discovery phase, the class

has not been certified, and no dispositive motions have been made, unlike the

present case where the class has been certified, Defendants have made several

dispositive motions, and Plaintiffs have twice provided their expert disclosure to

Defendants. (Id.; Pls.’ Resp. at 6–7, ECF No. 176.) Finally, Plaintiffs assert that

they would incur even further costs to provide an updated expert report if this

matter was stayed, which is not a concern in the Carter case. (Pls.’ Resp. at 7.) In

sum, the Court finds that the plaintiffs’ consent to a stay in Carter was not an

admission that Plaintiffs would not suffer prejudice in this case if stayed. Indeed,

it could not given that the cases were commenced by two separate sets of plaintiffs

who have decision-making authority regarding how they wish to proceed

regardless of what their counsel may recommend.

       With respect to the second factor — the private interests of and burden on

Defendants — the Court finds that this factor weighs in favor of staying this action.

Verisma claims that it will suffer prejudice if a stay is not granted because it will



to Beth Israel, and that the plaintiff’s GBL § 349 claim was duplicative of plaintiff’s PHL claim.
(Op. & Order, ECF No. 407, Ruzhinskaya, No. 14-CV-2921 (S.D.N.Y. Jul. 7, 2020).)


                                               14
      Case 6:14-cv-06248-FPG-MJP Document 208 Filed 10/27/20 Page 15 of 21




necessarily incur costs in litigating or relitigating the PHL § 18 claim that could

end up being dismissed. (Verisma’s Mem. of Law at 8–9; Verisma’s Resp. Mem. of

Law at 7.) Likewise, the Hospital Defendants assert that they will suffer

“considerable prejudice” if the stay is not granted in the form of incurring

substantial costs to continue to litigate the case when they believe the Ortiz and/or

Ruzhinskaya cases will resolve this matter in its entirety. (Hosp. Defs.’ Mem. of

Law at 3; Hosp. Defs.’ Reply Mem. of Law at 4–5.) The Hospital Defendants also

assert that a stay to avoid what they term “needless expenditures” in connection

with this case is particularly appropriate in light of the COVID-19 pandemic,

which has created financial hardship for them. (Hosp. Defs.’ Reply Mem. of Law at

4.)

         In response, Plaintiffs assert that Defendants will not suffer prejudice if the

stay is not granted because Plaintiffs’ claims under GBL § 349 and for unjust

enrichment will survive even if their PHL claim is rendered moot. For this reason,

Plaintiffs contend that Defendants would still be required to incur litigation

expenses for expert discovery, dispositive motions and a potential trial. (Pls.’ Mem.

of Law at 17; Pls.’ Resp. Mem. of Law at 3; Pls.’ Sur-Reply Mem. of Law at 6.)

         The Courts finds that Defendants have established that a stay will be

burdensome and/or against their interests. At this point, the parties have

essentially completed discovery, including expert depositions, and have agreed on

a dispositive motion deadline in mid-December 2020. (Parties’ joint req. for

extension of non-dispositive mot. deadline, “So Ordered,” ECF No. 203.) Should



                                            15
  Case 6:14-cv-06248-FPG-MJP Document 208 Filed 10/27/20 Page 16 of 21




Defendants choose to move for summary judgment seeking full resolution of this

matter, they will necessarily have to move on Plaintiffs’ PHL § 18 claim in addition

to Plaintiffs’ claims for a violation of GBL § 349 and unjust enrichment if the Court

of Appeals has not yet issued a decision in Ortiz. In other words, Defendants will

endure the financial burden of seeking summary judgment for a claim that could

end up being moot. In addition, this Court echoes the concerns of Judge Telesca

when granting the initial stay in this case of the possibility that the parties could

spend significant resources on trial preparation since this Court has already held

that PHL § 18(2)(e) applies to Verisma. (Sept. 6, 2018 D&O at 9, ECF No. 151.)

Accordingly, the second factor weighs in favor of staying the action.

      With respect to the interest of the courts, the third factor to be considered,

Verisma argues that staying this matter pending a resolution of the PHL § 18

certified question in Ortiz will conserve judicial resources and avoid conflicting

decisions between different courts. (Verisma’s Mem. of Law at 9.) The Hospital

Defendants assert that a stay is warranted since judicial resources are being

utilized in Oritz to determine the same legal question at issue here. (Hosp. Defs.’

Mem. of Law at 3.) They argue that a stay would preserve those resources,

especially given the Hospital Defendant’s position that a determination on the

PHL claim in Ortiz “may be dispositive of this matter.” (Id.; Hosp. Defs.’ Reply

Mem. of Law at 3.) The Hospital Defendants further assert that since Ruzhinskaya

is “on all fours” with the present case, the Second Circuit will provide “critical

clarification for key issues regarding the law” on the three causes of action asserted



                                         16
   Case 6:14-cv-06248-FPG-MJP Document 208 Filed 10/27/20 Page 17 of 21




by Plaintiffs. (Letter from Amanda B. Burns, Esq., (Jul. 9, 2020) at 1–2, ECF No.

191.) Verisma’s correspondence submitted after briefing on the motion to stay

based on Ortiz concluded also asserted that this matter should be stayed pending

the appeal in Ruzhinskaya, but only on the grounds that Ruzhinskaya could

provide this Court with guidance regarding the PHL § 18 claim. (Letter from

Christopher J. Belter, Esq. (Jul. 10, 2020), ECF No. 193.)

       Plaintiffs counter with the argument that judicial resources will not be

conserved by a stay, but will just be paused until any stay is decided since their

claims under GBL § 349 and for unjust enrichment will remain regardless of the

decision in Ortiz. (Pls.’ Mem. of Law at 18; Pls.’ Resp. Mem. of Law at 4.) In

addition, Plaintiffs argue that Ruzhinskaya is not “on all fours” with the present

case because Plaintiffs have asserted that the Hospital Defendants received

sizeable kickbacks from Verisma. (Letter from Kathryn Lee Bruns, Esq., to the

Court (Jul. 9, 2020) at 1, ECF No. 192.)

       The Court agrees with Defendants that this factor weighs in favor of a stay

because the Court of Appeals’ decision on the certified question in Ortiz could be

dispositive, at the very least, of one claim in this case. It would be a waste of judicial

resources for this Court to decide an issue that could soon be rendered moot or,

more troublesome, require the Court to reverse its decision if contrary to one

rendered in Ortiz. The Court finds that waiting for guidance from the Court of

Appeals (and the Second Circuit) regarding the application of PHL § 18 will

simplify the questions in this action, such that a stay is warranted. Estate of Heiser



                                           17
   Case 6:14-cv-06248-FPG-MJP Document 208 Filed 10/27/20 Page 18 of 21




v. Deutsche Bank Trust Co. Americas, No. 11-CV-1608 (AJN)(MHD), 2012 WL

2865485 at *5 (S.D.N.Y. Jul. 10, 2012)), aff’d 2012 WL 5039065 (S.D.N.Y. Oct. 17,

2012) (“In recognition of the fact that the Second Circuit will likely be ruling on

legal issues potentially dispositive in this case, it is in the best interest of this court

to await the decision in the consolidated . . . appeals. Failure to do so could well

lead to unnecessary litigation that is time-consuming for this court, as well as for

any third parties that might be joined in this turnover proceeding.”); Catskill

Mountains Chapter of Trout Unlimited, Inc. v. U.S. E.P.A., 630 F. Supp. 2d 295,

304–05 (S.D.N.Y. 2009) (granting a stay of the action pending the outcome of an

11th Circuit case, “finding that while a decision will not necessarily be binding on

this Court, resolution of [another case may] guide this Court in ruling on . . . the

key issues in this litigation.”) (internal quotations and citations omitted); In re

Literary Works in Elec. Databases Copyright Litig., No. 00-CV-6049(GBD), 2001

WL 204212, at *3 (S.D.N.Y. Mar. 1, 2001) (granting motion to stay because

although “[a] decision in the [case] before the United States Supreme Court may

not settle every question of fact and law before this Court . . . in all likelihood it

will settle many and simplify them all.”) (internal quotations and citations

omitted). Based upon the above, the third factor weighs in favor of a stay.

       The fourth factor the Court must consider — the interests of persons not

parties to the civil litigation — also weighs in favor of a stay. Verisma asserts that

a stay will provide guidance to non-parties because third-parties also have an

interest in “avoiding needless expenditures and promoting judicial economy.”



                                            18
  Case 6:14-cv-06248-FPG-MJP Document 208 Filed 10/27/20 Page 19 of 21




(Verisma’s Mem. of Law at 10.) Verisma also contends that the stay could prevent

proceeding with class notice, which would require a third-party vendor to mail

class notices that identify patients and their last known address. (Id.) Verisma

argues that this will result in the disclosure of confidential information that could

be avoided if the stay is granted and ultimately Ortiz is decided in its favor. (Id. at

10–11.)

      The Hospital Defendants make the same argument for this factor as they

made for the third factor, namely that a stay would preserve judicial resources

since another court is considering the PHL claim and that this is in the best

interests of non-parties. (Hosp. Defs.’ Mem. of Law at 3.) In particular, the Hospital

Defendants assert that a “speedy” resolution of this case is not in the public’s best

interest because it is subject to change pending the outcome in Ortiz. (Hosp. Defs.’

Reply Mem. of Law at 5.)

      Plaintiffs, in turn, argue that a stay will prejudice thousands of non-parties,

inclusive of class members, with an interest in a quick resolution of the case. (Pls.’

Mem. of Law at 20; Pls.’ Resp. Mem. of Law at 4.) Further, Plaintiffs assert that a

stay would permit Verisma to continue its alleged practice of overcharging for

medical records. (Pls.’ Resp. Mem. of Law at 4.) Finally, Plaintiffs contend that

Verisma’s concern regarding the disclosure of confidential information is a “red

herring” because the Court has already granted Plaintiffs’ motion to send class

notice, to which class members are constitutionally entitled. (Pls.’ Mem. of Law at

20–21.)



                                          19
  Case 6:14-cv-06248-FPG-MJP Document 208 Filed 10/27/20 Page 20 of 21




      The Court agrees with Judge Telesca’s similar findings on the Hospital

Defendants’ prior motion to stay this matter pending a decision in Ruzhinskaya,

wherein he stated that “the interests of any possible nonparties to the litigation

would be better served by awaiting a decision in Ruzhinskaya, which will provide

invaluable guidance to the Court on key trial issues in this case.” (Sept. 6, 2018

D&O at 12, ECF No. 151.) The same logic applies here.

      Finally, public interest, the fifth factor the Court must consider when

determining whether a stay is warranted, weighs in favor of a stay. In support of

this factor, Verisma asserts that a stay will benefit the public’s interest because a

resolution of whether there is a private right of action under PHL § 18 will permit

the public to better understand claims asserted under that statute. (Verisma’s

Mem. of Law at 11 .) In addition, Verisma repeats is argument that permitting this

case to go forward could result in incongruous decisions between the courts and

waste judicial resources. (Id.) The Hospital Defendants again argue that a stay

would preserve judicial resources since another court is considering the PHL claim

and that this is in the best interests of the public. (Hosp. Defs.’ Mem. of Law at 3;

Hosp. Defs.’ Reply Mem. of Law at 5.)

      Plaintiffs contend that the public has an interest in the expeditious

resolution of matters and that, even if a stay is granted, the public will continue to

be injured by Verisma’s practice of overcharging patients for medical records. (Pls.’

Mem. of Law at 21.)




                                         20
  Case 6:14-cv-06248-FPG-MJP Document 208 Filed 10/27/20 Page 21 of 21




      The Court finds that this factor weighs in favor of a stay. Indeed, “[b]y

conserving judicial resources, a stay will serve not only the interest of the courts,

but also the interests of the Parties, the nonparties, and the public in an orderly

and efficient use of judicial resources.” Richard K. v. United BeHavioral Health,

No. 18-CV-6318(GHW)(BCM), 2019 WL 3083019, at *9 (S.D.N.Y. Jun. 28, 2019),

report and recommendation adopted, 2019 WL 3080849 (S.D.N.Y. Jul. 15, 2019)

(internal quotations and citations omitted).

      On balance, the factors considered by the Court weigh in favor of staying

this action. However, the Court is cognizant that the stay depends on several

different factors, including the outcome in Ortiz and then, potentially, the

resolution in Ruzhinskaya, which could result in a lengthy stay. Accordingly, to

avoid an indefinite stay, the Court implements a stay until March 31, 2021, at

which time the Court can reevaluate the necessity and propriety of the stay.

                                   Conclusion

      Based upon the forgoing, Defendants’ motions to stay this action (ECF No.

169; ECF No. 171) are GRANTED to the extent that this case is stayed until

March 31, 2020.


                                        ______________________________
                                        MARK W. PEDERSEN
                                        United States Magistrate Judge

Dated:       October 27, 2020
             Rochester, New York




                                         21
